DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “decent” should be “descent”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 50 recite the limitation "the others".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 35-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. As to claim 44, and the included method of claim 35, claim 44 recites the limitations of a network interface, operably connectable to one or more sources of electronic data relevant to an airspace model; a computer memory coupled to the network interface; a processor coupled to the computer memory and the network interface;3 of 8Application No.: 16/853,342 Amendment Dated June 30, 2022an airspace model stored in the computer memory, the airspace model initialized to a plurality of parameters which collectively define characteristics of the airspace; a plurality of trajectory data structures stored in computer memory, each trajectory data structure representing a trajectory to be flown by respective aircraft within the defined airspace model; and a trajectory management server application executable on the processor and configured for: acquiring electronic data describing a plurality of trajectories each representing respective aircraft or obstacles within an airspace; defining a best path for an aircraft associated with a selected one of the trajectories, the best path maintaining a predefined separation to others of the trajectories into the future along the best path; responsive to the best path being flown for a selected time interval, recalculating each of the trajectories and defining a new best path for the selected one of the trajectories; and repeating the recalculating and definition of the new best path each time the selected time interval passes until a destination of the best path is reached. 
The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “the processor.” That is, other than reciting “the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user acquiring data, defining a best path, and recalculating the best path, all in the mind. The mere nominal recitation of “a trajectory management server application executable on the processor” and is configured for executing the limitations does not take the claim limitations out of the mental process grouping.
The respective dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “the processor” that performs the respective steps of acquiring, defining, and recalculating. The steps are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Allowable Subject Matter
Claims 39, 40, 48, and 49 are pending and contain allowable subject matter. Claims 39, 40, 48, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 39 and 40, all of the prior art of record fails to teach or suggest the limitation of claim 39, the four dimensional hypercone is represented with a charge distributed over a volume of the four dimensional hypercone to repel other trajectories, each of which also includes a corresponding charge associated therewith to maintain the predefined separation, and claim 40, wherein recalculating each of the trajectories comprises: applying a repulsion force between trajectories that conflict; applying an elasticity or smoothing force with respect to all of the trajectories; and applying a bounding force with respect to all of the trajectories. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Micheneau (US20050120356) discloses a system and method for distributing components across a plurality of resources in which the location of objects is limited by one or more constraints comprises providing a model which comprises at least one resource object and at least one component object, each object having at least one property which causes the object to attract or repel other objects, wherein properties allocated to the objects are dependent upon the constraints which apply to distribution of the components across the resources; distributing the objects within a model space; allowing the objects to move within the model space towards a stable solution; and distributing the components within the model space according to the distribution of the objects in the model space. 
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Estkowski (US20090125221A1) and Micheneau (US20050120356) and with the elements of applicant’s invention, as claimed. Thus, claims 39 and 40 contain allowable subject matter. Likewise, claims 48 and 49 contain allowable subject matter for containing substantially similar and overlapping scope of claims 39 and 40. Claims 39, 40, 48, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 37, 38, 41-44, 46, 47, 50-54  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estkowski (US20090125221A1).
Regarding claim 35, Estkowski teaches a method for managing aircraft within an airspace, the method comprising: acquiring electronic data describing a plurality of trajectories each representing respective aircraft or obstacles within an airspace (see Paragraph 0024 wherein the aircraft 104 each include a trajectory path 106 in a trajectory window 108 of possible trajectories. In one implementation, the separation manager may cycle through each of the aircraft 104, such as aircraft 104(1), 104(2), 104(n), checking for conformance to commands from the separation manager and for potential conflicts. The separation manager may continually update commands to adjust for deviations and/or to maintain an optimally controlled environment); 
defining a best path for an aircraft associated with a selected one of the trajectories, the best path maintaining a predefined separation to others of the trajectories into the future along the best path (see Paragraph 0025 wherein the separation manager implemented by the second aircraft 104(2) may generate a separation window for the second aircraft to enable the second aircraft to avoid a predefined airspace adjacent to the first aircraft 104(1) at a future point in time (when a potential conflict would have been present));
responsive to the best path being flown for a selected time interval, recalculating each of the trajectories and defining a new best path for the selected one of the trajectories (see Paragraph 0024 wherein the separation manager may continually update commands to adjust for deviations and/or to maintain an optimally controlled environment; see also Paragraph 0044 wherein a cycle time, such as without limitation 100 Hz to 0.5 Hz, determines how often to invoke the conflict monitoring module 412. The cycle time may be static in some instances or it may be dynamically varied based upon current circumstances such as airspace density, local region aircraft behavior, or types of aircraft in the region; see also Paragraph 0042 wherein  the separation routing process 410 includes a 4D-VPR conflict monitoring module 412 which receives data from the aircraft information 406 and/or the airspace/time allocation 408. The conflict monitoring module 412 may search for upcoming potential conflicts with other aircraft by processing inputs to determine if a future conflict is possible. For example, the conflict monitoring module 412 may determine if the trajectory of the relevant aircraft 208 provides a safe separation from the control aircraft 408 at a future point in time, such as 10 seconds in the future; see also Paragraph 0046-0047 wherein if the conflict monitoring module 412 determines a potential conflict may occur based on the trajectory window R2 and/or R3 for the relevant aircraft 408 and the trajectory of the control aircraft 406, then the separation manager 400 may determine at a decision block 414 to proceed to a 4D-VPR separation routing module 416. In one embodiment, the separation routing module 416 may modify the trajectory of the control aircraft to prevent a possible future conflict or achieve a desired goal, including conflicts, avoidance situations, or action such as without limitation airspace, adverse weather, or making desired trajectory modifications); 
and repeating the recalculating and definition of the new best path each time the selected time interval passes until a destination of the best path is reached (see Paragraph 0048 wherein routing may end at a specified point in space, such as a target destination. In some instances, a time window for arrival at the target destination may be used; see also Paragraph 0037 wherein he data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data, information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather. The data input 402 may be continually updated for the aircraft, such as at a rate of 10 Hz).  
Regarding claim 37, Estkowski teaches the method of claim 35, wherein defining the best path comprises defining the best path in accordance with pilot defined performance constraints of the aircraft (see Paragraph 0057 wherein in addition, pilot generated intentions may be assessed and incorporated in some embodiments. For each of a plurality of future time intervals, a potential time-position zone is calculated for each vehicle within the predetermined zone based on the received time-referenced position, speed and direction data, and vehicle maneuver characteristics).  
Regarding claim 38, Estkowski teaches the method of claim 35, wherein the best path is selected from a four dimensional hypercone defining possible future flight paths for the aircraft (see Paragraph 0056 wherein the separation routing process 410 creates a 4D-VPR model 502. The 4D-VPR 502 includes the four dimensions of time, latitude, longitude, and altitude, however more or fewer dimensions may be used to generate the VPR 500. In some embodiments, there may be a discrete set of altitude levels specified with a distinct ‘sub’ VPR for each altitude and a set of altitude transition guides. Generally speaking, the separation router determines reroute options for a control aircraft by (1) generating a discrete frame work of trajectories and ‘time-range rings;’ (2) determining a weight for framework; and (3) routing the trajectories through intervening regions as efficiently as possible using the framework as a guide or by extending the weighting; see also Figures 6 and 7).  
Regarding claim 41, Estkowski teaches the method of claim 35, further comprising providing a visual display of the best path and at least some of the others of the trajectories (see Paragraph 0072 wherein the separation manager and/or the separation router may be configured to generate and/or output a guide route, such as a preferred route 642 depicted in the route display 644. For example, in an implementation where the control aircraft 508 is a manned aerial vehicle, a guide route may not be necessary but may provide a more efficient route for the pilot to consider, among many other considerations. In an implementation where the control aircraft 508 is a UAV, the UAV may be automatically directed along the preferred route 642 without further action by a controller. Therefore, the UVA may be directed along a route providing a safe separation from a relevant aircraft, such as a fast flying fighter jet, therefore providing a safe separation and conflict free airspace proximate the control aircraft 508 and the fighter jet).  
Regarding claim 42, see the corresponding rejection of claim 35.
Regarding claim 43, Estkowski teaches the method of claim 35, wherein the best path is defined in terms of aircraft altitude, speed, power settings, heading, required time of arrival, and aircraft configuration (see Paragraph 0025 wherein the second aircraft 104(2) may process the first aircraft's trajectory path 106, the trajectory window 108, or other data related to or communicated from the first aircraft, such as velocity, acceleration, and altitude for processing by the separation manage; see also Paragraph 0048 wherein in some instances, a time window for arrival at the target destination may be used. A specified speed, heading, and pitch at the target destination may also be specified; see also Paragraph 0028 wherein  the separation manager may improve airspace configuration by sending aircraft control commands to modify aircraft trajectories; see also Paragraph 0057 wherein the destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle).  
Regarding claim 44, Estkowski teaches a system for simulation and management of aircraft trajectories within an airspace, the system comprising: a network interface, operably connectable to one or more sources of electronic data relevant to an airspace model (see Paragraph 0023 wherein the disclosure describes various embodiments of a separation manager configured in an information centric environment including network-enabled data transmission capabilities); 
a computer memory coupled to the network interface (see claim 14 wherein a computer media 4D-VPR is generated and configured to store method routing information, time ring, and probabilistic predicted trajectory locations); 
a processor coupled to the computer memory and the network interface (see Paragraph 0067 wherein FIGS. 6 and 7 include an arrangement of blocks arranged in a logical flow diagram, the blocks representing one or more processes conducted by the separation manager. In some embodiments, the blocks may be implemented in software and execute by a processor);
an airspace model stored in the computer memory, the airspace model initialized to a plurality of parameters which collectively define characteristics of the airspace (see Paragraph 0038 wherein  the separation manager 400 may include airspace information 404 and aircraft information 406. The airspace information 404 may include metrics for the airspace, including geographical information and other data related to the airspace. Airspace information may also include metrics such as airspace complexity, density, aircraft mix, and knowledge certainty level which can be used in setting parameters such as desired data update rate, separator cycle time, and other separation manager parameters. The airspace information 404 may include designations, such as combat, commercial use, and the like, which may be used to determine the R2 value such as by increasing or decreasing a confidence interval value associated with the airspace information 404); 
a plurality of trajectory data structures stored in computer memory, each trajectory data structure representing a trajectory to be flown by respective aircraft within the defined airspace model (see Paragraph 0037 wherein embodiments include data input 402 from an aircraft. The data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data, information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather...distinct data structures may be generated for low bandwidth implementations to expedite transmission to other aircraft and/or controllers. In addition, data may include intention flags from a pilot or a mission planner. Data may include data from the relevant vehicle; see also Paragraph 0069 wherein R3 and other constraints are added to the 4D-VPR data to create a data structure display 620. In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts), a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626); and a trajectory management server application executable on the processor and configured for: acquiring electronic data describing a plurality of trajectories each representing respective aircraft or obstacles within an airspace; defining a best path for an aircraft associated with a selected one of the trajectories, the best path maintaining a predefined separation to others of the trajectories into the future along the best path; responsive to the best path being flown for a selected time interval, recalculating each of the trajectories and defining a new best path for the selected one of the trajectories; and repeating the recalculating and definition of the new best path each time the selected time interval passes until a destination of the best path is reached (see the corresponding rejection of claim 1).  
Regarding claim 46, see the corresponding rejection of claim 37.
Regarding claim 47, see the corresponding rejection of claim 38.
Regarding claim 50, see the corresponding rejection of claim 41.
Regarding claim 51, see the corresponding rejection of claim 42.
Regarding claim 52, see the corresponding rejection of claim 43.
Regarding claim 53, Estkowski teaches the system of claim 44, wherein trajectory management server application executable is further configured for determining trajectory modifications to address conflicts in the trajectories and communicating data representing a modified trajectory to an aircraft to which the modified trajectory applies (see Paragraph 0047 wherein the separation routing module 416 may modify the trajectory of the control aircraft to prevent a possible future conflict or achieve a desired goal, including conflicts, avoidance situations, or action such as without limitation airspace, adverse weather, or making desired trajectory modifications. The separation routing may include a number of possible modes. In one mode, the routing for an aircraft may be based on ownership of the relevant aircraft. For example, if the relevant aircraft is friendly, the safe subset may be enlarged to provide more maneuvering flexibility for the control aircraft. In a second mode, multiple possible conflicts may occur for the routed aircraft over the routing time, whereas all the possible conflicts may be avoided in a routing. In a third mode, routing may involve simultaneous choices for multiple aircraft among outputs created for individual aircraft. Finally, routing may involve simultaneous choices for multiple aircraft where outputs are created concurrently for the aircraft).  
Regarding claim 54, Estkowski teaches the system of claim 44, further comprising:  a display apparatus, operably coupled to the processor and the computer memory, wherein the trajectory management server application is further configured for displaying graphic representations of one or more trajectories to be flown by aircraft within the defined airspace model on the display apparatus (see Paragraph 0069 wherein In accordance with one or more embodiments, the separation manager via the separation router adds R3 trajectory windows and other constraints (e.g., conflict sources) to the 4D-VPR at 612. A populated 4D-VPR and R3 display 614 includes three R3 trajectory windows 616 representing potential conflicts. Next, R3 and other constraints are added to the 4D-VPR data to create a data structure display 620. In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts), a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (US20090125221A1) in view of Petillon (US20060235581A1).
Regarding claim 36, Estkowski teaches the method of claim 35, wherein defining the best path comprises defining the best path in accordance with performance constraints of the aircraft (see Paragraph 0039 wherein the aircraft information 406 may include performance metrics related to the aircraft. In addition, the aircraft information may include predictions, latency information, data processing information (e.g., formatting, bandwidth, etc.), behavior metrics, and location information (e.g., FMS derived data). For example, the aircraft information 406 may enable the separation manager to create the trajectory window R2 using information specific to a particular aircraft or type of aircraft).
Estkowski fails to explicitly teach wherein the performance constraints comprise climb and decent rates, turning radii, or acceleration limits of the aircraft. However, Petillon teaches wherein the performance constraints comprise climb and decent rates, turning radii, or acceleration limits of the aircraft (see Paragraph 0053 wherein the vertical section view of the predicted trajectory is generally constituted by rectilinear segments that are horizontal (levels) or inclined (climbing or sinking at a constant rate of climb) together with parabolic arcs of horizontal axis (climbing or sinking at constant acceleration), of vertical axis (vertical acceleration at constant horizontal speed); or of inclined axis (vertical and horizontal accelerations that are constant and non-zero); see also 0102 wherein the trajectory generator might, for example "negotiate" turns that are too close with a corresponding reduction in helicopter speed, as can be seen by the turning radius becoming smaller; the pilot can then correct the situation if it is not desirable to take the turns at a very slow speed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation management of vehicles, as taught by Estkowski, using the climbing or sink rates, acceleration limits, and turning radius, as taught by Petillon, for the purpose of providing assistance in navigating, guiding, and piloting an aircraft on instruments beyond the range of IFR infrastructures (see Paragraph 0024 of Petillon).
Regarding claim 45, see the corresponding rejection of claim 36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paielli (US7650232B1) teaches method and system for analyzing and processing information on one or more aircraft flight paths, using a four-dimensional coordinate system including three Cartesian or equivalent coordinates (x, y, z) and a fourth coordinate δ that corresponds to a distance estimated along a reference flight path to a nearest reference path location corresponding to a present location of the aircraft. Use of the coordinate δ, rather than elapsed time t, avoids coupling of along-track error into aircraft altitude and reduces effects of errors on an aircraft landing site. Along-track, cross-track and/or altitude errors are estimated and compared with a permitted error bounding space surrounding the reference flight path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665